PER CURIAM.
We affirm in all respects. One issue raised by the defendant is controlled by our decision in Barfield v. State, 564 So.2d 616 (Fla. 4th DCA 1990). In Barfield we affirmed the defendant’s sentence on the grounds that temporal proximity of crimes is a valid reason for departure when the timing of the offense relates to prior offenses and the release from incarceration or other supervision. Likewise, in the instant case, we affirm the defendant’s departure sentence because the temporal proximity of the crime alone provides a valid reason for departure from the sentencing guidelines.
As in Barfield, we certify the following question as one of great public importance:
DOES THE TEMPORAL PROXIMITY OF CRIMES ALONE PROVIDE A VALID REASON FOR DEPARTURE FROM THE SENTENCING GUIDELINES WITHOUT A FINDING OF A PERSISTENT PATTERN OF CRIMINAL CONDUCT?
AFFIRMED.
GUNTHER, STONE and POLEN, JJ., concur.